Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-19, 21, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 4/5/2021 have been fully considered and found persuasive.  
The closest prior art of record, Nakada (US 4867141) discloses an ultrasonic cutting cool comprising a compound transmission member (Figs. 14, 29) having a three tube sub-members (16), each comprising: a first end (proximal end) having a first opening and a second end (distal end) having a second opening, wherein the first opening is in fluid communication with the second opening (col. 8, ll. 15-29, i.e. wires 16 are hollow and formed with a through hole for delivering fluid from liquid supply hole 78), and wherein tube sub-members transmit ultrasonic energy to the distal end (col. 8, ll. 41-53).  The compound transmission member further comprises a fitting (120) configured to receive the first ends of the tube sub-members (Figs. 14, 29).  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed compound transmission member of claim 11 comprising the additional tube sub-members and their configuration.   
Nakada further discloses the distal end of the compound transmission member terminates in a ceramic (32), film (34), or the tube sub-members themselves (Figs. 5, 6, 
  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHERINE M SHI/Primary Examiner, Art Unit 3771